Citation Nr: 1137833	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  03-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1973.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, (RO).  A September 2005 Board decision denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  In a January 2007 Order, the Court grant a Joint Motion for Remand, and remanded the September 2005 Board decision to the Board for further development and adjudication.  A September 2007 Board remand directed the RO to conduct the development requested in the Joint Motion, and following this remand, the claim was again denied by the Board in a December 2009 decision.  The Veteran appealed this decision to the Court, and in a February 2011 Order, the Court grant another Joint Motion for Remand, and remanded the December 2009 Board decision to the Board for further development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent Joint Motion for Remand found that the December 2009 Board decision did not properly consider evidence that, as found therein, was "supportive of a finding of continuity of symptomatology."  This evidence was said to consist of reports from VA treatment on November 29, 2001, wherein it was noted that the Veteran stated "he has experienced auditory hallucinations all of his adult life," a December 27, 2001, progress note in which the Veteran reported a history of auditory hallucinations "for approximately 30 years," and testimony at a July 14, 2003, hearing before a hearing officer at the RO in which the Veteran, in describing his psychiatric symptoms, said that he "always had this stuff going on" (Hearing Transcript, Page 4.)  Additional evidence reflecting the Veteran's reports of continuity of auditory hallucinations includes the discharge summary from VA physiatric hospitalization from November 15, 2001, to November 20, 2001, wherein it was noted the Veteran heard voices "for many years."  In order to properly consider this continuity evidence as directed by the most recent Joint Motion, and in light of the necessity to remand the case for the procedural development discussed below, the RO upon remand will be asked to schedule the Veteran for a VA psychiatric compensation examination that includes an opinion that considers the continuity evidence as summarized above.  

Additional VA clinical evidence received at the Board in August 2011 and dated through May 2011, while largely duplicative of evidence previously considered or not pertinent, includes some potentially pertinent evidence, in particular an April 25, 2011 VA psychological assessment.  As this evidence has not been considered in a supplemental statement of the case, and the right to such consideration by the RO having not been waived, the Veteran must be afforded a supplemental statement of the case that reflects consideration of this evidence.  38 C.F.R. § 20.1304(c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric compensation examination that includes an opinion as to whether the Veteran has a psychiatric disorder that was incurred in service.  The claims files should be made available to the examiner for review prior to the examination, and a rationale provided for any opinion expressed.  The opinion should document consideration of the pertinet evidence, to include the service treatment reports reflecting what was diagnosed as a personality disorder; the November 29, 2001, VA neuropsychologist's assessment suggesting an in-service onset of a psychosis; the reports from the September 2003 VA psychiatric examination; and the Veteran's reports of continuity of auditory hallucinations from service.  Specifically, the examiner should address the following: 

a)  Was a psychotic disorder manifested during or within one year of service? 

b)  Is any current psychiatric disorder etiologically related to in-service psychiatric symptomatology? 
 
c)  If it is determined that a current psychiatric disability was not incurred in service, the examiner's explanation for that conclusion should include a discussion of the Veteran's reports of continuity of symptoms since service.  

2.  Thereafter, the claim should be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, the Veteran and his attorney should be provided a supplemental statement of the case that documents consideration of all pertinent evidence received since the December 2009 Board decision, to include the April 25, 2011 psychological assessment.  Thereafter, the case should be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


